                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


ANTHONY MAURICE GRAY,

                  Petitioner,

      v.                                                Case No. 16-cv-780-pp

UNITED STATES OF AMERICA,

                  Respondent.


 ORDER GRANTING JOINT MOTION FOR §2255 RELIEF (DKT. NO. 13),
 GRANTING PETITIONER’S §2255 MOTION (DKT. NO. 1) AND VACATING
PETITIONER’S CONVICTION ON COUNT TWO AND REDUCING SENTENCE
      ON COUNT ONE TO TIME SERVED IN CASE NO. 13-CR-226


      On January 6, 2014, the defendant pled guilty to conspiring to commit a

Hobbs Act robbery (Count One) and to carrying a gun during and in relation to

a crime of violence in violation of 18 U.S.C. §924(c) (Count Two). United States

v. Gray, Case No. 13-cr-226 at Dkt. Nos. 15, 17. Count Two carried a

mandatory minimum sixty-month sentence, to be imposed consecutively to any

other sentence; Judge Rudolph T. Randa sentenced the defendant to thirty

months on Count One and a consecutive sentence of sixty months on Count

Two. Id. at Dkt. No. 38 at 2. The “crime of violence” that the defendant had

committed which gave rise to the §924(c) charge was conspiracy to commit a

Hobbs Act robbery.

      In 2015, the Supreme Court held that the Armed Career Criminal Act’s

residual clause, which caused a defendant to be subject to significantly


                                        1
increased penalties for conduct that “otherwise involve[d] conduct that

present[ed] a serious potential risk of physical injury to another,” was

unconstitutionally vague. Johnson v. United States, 135 S. Ct. 2551 (2015).

Section 924(c) of Title 18, the crime for which the defendant in this case was

convicted, also had a residual clause; it was almost identical to the clause the

Supreme Court invalidated in Johnson. Conspiracy to commit armed robbery

formed a predicate offense for a §924(c) charge only via that constitutionally

infirm residual clause. See United States v. Davis, ___ U.S. ___, 139 S. Ct. 2319

(June 24, 2019).

      Shortly after the Supreme Court decided Johnson, the plaintiff filed this

petition to vacate, correct or set aside his conviction on Count Two. Dkt. No. 1.

The parties now have filed a joint motion for relief based on the Supreme

Court’s decision in Davis, which specifically holds that the residual clause of

18 U.S.C. §924(c)(3)(B) is unconstitutionally vague. Dkt. No. 13. They ask the

court to vacate the defendant’s conviction on Count Two. They ask that it

sentence the defendant to time served on Count One, and to modify the

conditions of his supervised release (given the changes in the law as to those

conditions since Judge Randa imposed them). Id. at 2-3. The defendant has

waived any right he may have to a resentencing hearing. Id. at 5.

      The court agrees that it should grant the petition, vacate the conviction

for Count Two and impose the sentence to which the parties have agreed.

      The court GRANTS the parties’ joint motion for §2255 relief. Dkt. No. 13.




                                        2
      The court GRANTS the petitioner’s motion under 28 U.S.C. §2255 to

vacate, correct or set aside his conviction on Count Two in United States v.

Gray, 13-cr-226. Dkt. No. 1.

      In Case No. 13-cr-226, the court VACATES the petitioner’s conviction on

Count Two.

      In Case No. 13-cr-226, the court ORDERS that the defendant is hereby

committed to the custody of the United States Bureau of Prisons to be

imprisoned for a total term of: TIME SERVED as to Count One (1).

      In Case No. 13-cr-226, the court ORDERS that upon release from

imprisonment, the defendant shall be on supervised release for a term of:

THREE (3) YEARS as to Count One (1).

      In Case No. 13-cr-226, the court will issue an amended judgment

reflecting the above sentence as to Count One, and reflecting the updated

conditions of supervision agreed to by the parties.

      The court ORDERS that this case is dismissed.

      Dated in Milwaukee, Wisconsin this 23rd day of July, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                        3
